Citation Nr: 1722013	
Decision Date: 06/05/17    Archive Date: 06/23/17

DOCKET NO.  07-13 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $9,587.60.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1963 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that reduced the Veteran's VA compensation benefits due to incarceration for a felony, effective January 19, 2005, creating an overpayment of $9,587.60.  Jurisdiction over the claim is currently with the RO in Philadelphia, Pennsylvania.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

This case has an extensive procedural history.  In a September 2006 decision, the VA Debt Management Center (DMC) in Fort Snelling, Minnesota, denied the Veteran's request for waiver of recovery of the compensation indebtedness of $9,587.60, on the basis that a timely request for a waiver of overpayment of compensation benefits was not submitted.

The Veteran failed to report to a Travel Board hearing scheduled in February 2010.  Though he presumably did not appear to his hearing as a result of his incarceration, he did not provide reasons for his absence or request another hearing.  Thus, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The Board remanded the issue on appeal for further evidentiary development in June 2010.  In January 2012, the Board denied entitlement to waiver of the recovery of overpayment of VA disability compensation of $9,587.60, on the grounds that the Veteran did not file a timely waiver request.

The Veteran subsequently appealed the January 2012 Board decision to the United States Court of Appeal for Veterans Claims (Court), and in a March 2013 Memorandum Decision, the Court found that the Board erred in determining that the Veteran failed to timely submit a request for a waiver because the Agency of Original Jurisdiction (AOJ) did not mail the notification of indebtedness to his prison address of record.  Accordingly, the Court set aside the Board's January 2012 decision and remanded the matter to the Board for further proceedings consistent with the Memorandum Decision.

In September 2013, the Board found that the Veteran's request for a waiver of recovery of an overpayment of VA compensation benefits in the amount of $9,587.60 was timely filed, and remanded the case to the AOJ to obtain a current financial status report from the Veteran and to adjudicate the request for a waiver of recovery of an overpayment of VA compensation benefits on the merits.  In July 2015, the Board again remanded this matter for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Beginning January 19, 2005, the Veteran received VA benefits to which he was not entitled due to his incarceration for more than 60 days following conviction of a felony, resulting in the creation of an overpayment of $9,587.60.

2.  The creation of an overpayment was not the result of fraud, misrepresentation, or bad faith by the Veteran.

3.  The Veteran was significantly at fault in the creation of the overpayment in failing to notify VA of his incarceration, and his fault outweighs VA's fault in delaying action on the notice received from the computer match between VA and the Bureau of Prisons indicating the Veteran's incarceration.  

4.  A recovery of the overpayment of VA compensation benefits would not result in an undue hardship of the Veteran.
 
5.  The recovery of the overpayment does not tend to nullify the objective for which VA benefits were intended.
 
6.  A failure by the Veteran to make restitution would result in unfair gain (unjust enrichment) to the Veteran because he received monetary benefits to which he had no entitlement.
 
7.  There is no indication the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the additional benefits received.


CONCLUSIONS OF LAW

1.  The overpayment of the Veteran's VA compensation benefits in the amount of $9,587.60, was properly created.  38 U.S.C.A. § 1114(a), 5313(a), (c), (d) (West 2014); 38 C.F.R. § 3.665(a), (c), (d) (2016).

2.  The criteria for waiver of recovery of $9,587.60 overpayment of VA disability compensation benefits have not been met.  38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.962, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  These provisions do not apply to requests for waiver of overpayment.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).


Validity of the Debt

Generally, any person who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for a conviction of a felony committed after October 7, 1980, and is rated 20 percent or more, shall not be paid compensation, or dependency and indemnity compensation, in excess of the amount specified in 38 U.S.C.A. § 1114(a), beginning on the 61st day of incarceration.  A person whose benefits are subject to this reduction shall be informed of the rights of the person's dependence to an apportionment while the person is incarcerated, and the conditions under which payments to the person may be resumed upon release from incarceration.  38 U.S.C.A. § 5313(a), (c), (d) (West 2014): 38 C.F.R. § 3.665(a) (2016). 

The rates for wartime disability compensation are noted in 38 U.S.C.A. § 1114.  Under section (a), the monthly compensation specified is at the 10 percent rate. 

Initially, the Board must determine if the Veteran's debt due to overpayment of his Veteran's benefits was properly created.   See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (the issue of the validity of the debt must be resolved prior to consideration of the issue of waiver of recovery).  For an improper creation of the overpayment, there would have to be evidence that the Veteran was legally entitled to VA compensation benefits at the total disability rate while he was incarcerated beginning January 19, 2005; or, if he was not legally entitled to these benefits during this period, then it must be shown that the VA was solely responsible for the erroneous payment of excess benefits. 

Beginning August 1, 1995, the Veteran was awarded a total disability rating based upon individual unemployability (TDIU).  On June 17, 2004, the RO was informed that the Veteran was in a local jail awaiting transfer to a Federal facility.  His trial was scheduled for July 2004.  On September 13, 2004, the RO learned that the Veteran pled guilty to a felony, but had not been sentenced.  The RO informed the Veteran, in a September 2004 letter, that VA was aware of his pending legal proceedings and requested that he immediately notify them of the date of conviction.  

In this case, there is no dispute that the Veteran's incarceration in a penal institution for a felony commenced on November 19, 2004.  Under the terms of 38 U.S.C.A. § 1114(a), January 19, 2005, the 61st day of incarceration, was the proper date for the reduction of his compensation benefits to the 10 percent rate.  Clearly, under the law, the Veteran was not legally entitled to VA compensation benefits at the total disability rate while he was incarcerated beginning November 19, 2004.  

VA audits have determined the amount of the original overpayment debt and there is no assertion or evidence that the original calculated overpayment and debt of $9,587.60 is incorrect. 

The Veteran has argued he was unaware that he was being paid at the 100 percent rate during the period when the overpayment was created.  He has also stated that he told his parole officer to inform VA of his incarceration.

The record, however, shows that the Veteran was given notice by VA that he (the Veteran) was responsible for advising VA of any conviction.  It was clearly the Veteran's responsibility to advise VA of his conviction, and VA had advised him of this fact.  There is no indication that the Veteran ever checked with his parole officer, or took other action to ensure that VA had timely notice of his conviction.  Moreover, there is no provision that would prevent the creation of an overpayment on the basis of ignorance or the failure of third parties, such as a parole officer, to provide timely notice of a change in the Veteran's status.

In view of the above, the Board finds that the overpayment of $9,587.60 was properly created by the application of 38 U.S.C.A. § 1114(a) effective on the 61st day following the date of the Veteran's incarceration on November 19, 2004 for a felony conviction.  In such a case as this, the question of the propriety of the creation of overpayment is determined by the law and not the evidence.  The Veteran's claim regarding the propriety of the creation of the overpayment in the calculated amount of $ 9,587.60 must be denied because of the lack of legal merit or lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
Waiver of Overpayment

In cases where there has been no finding of fraud, misrepresentation, or bad faith on the Veteran's part, repayment of the subject debt may be waived.  38 U.S.C.A. § 5302(a).  Waiver will be granted when recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  Pursuant to the provisions contained in 38 U.S.C.A. § 5302 and 38 C.F.R. § 1.964(e), a request for a waiver of an overpayment must be made within 180 days of the date of notification of the indebtedness.  As discussed in the September 2013 decision, the Board found that the Veteran made a timely request for a waiver of an overpayment. 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  In deciding whether collection would be against equity and good conscience, the following factors are for consideration: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  These factors are not meant to be all inclusive.  38 C.F.R. § 1.965(a).  However, all listed elements of equity and good conscience must be considered in a waiver decision.  See Ridings v. Brown, 6 Vet.App. 544 (1994).

In this case, there is no evidence demonstrating that the indebtedness resulted from fraud, misrepresentation, or bad faith on the Veteran's part.  Therefore, waiver of indebtedness (overpayment) is not precluded if shown that it would be against the principles of equity and good conscience to require him to repay this debt to the government.  38 C.F.R. §§ 1.963, 1.965.

With respect to whether actions of the debtor contributed to the creation of the debt, the Veteran failed to notify VA of his incarceration.  This failure to act led directly to the overpayment.  VA also bears some fault in the creation of the overpayment.  In this regard, in March 2005, VA was informed of a February 2005 computer match between VA and the Bureau of Prisons.  No action by VA was taken on the information until June 2005.  Had VA taken action earlier, the overpayment would have been reduced.  In balancing these faults, the Board places significant weight on the fact that the Veteran himself never notified VA of the incarceration; VA only learned of the Veteran's incarceration through a prison matching program.  Thus, the Board finds that the Veteran's fault outweighs fault on the part of VA.  

As to undue hardship and whether collection (of the overpayment) would deprive the Veteran or his family of basic necessities, the Veteran is no longer incarcerated.  In June 2016, the Veteran submitted a Financial Status Report, via VA Form 5655.  He reported two (2) sources of income from VA benefits in the amount of $2,906.83 per month and from his spouse in the net amount of $1,542.20 per month, for a total net monthly income of $4,449.03 per month.  The Veteran's expenses totaled $4,411 per month.  The net monthly income less expenses totals $38.  While it is unclear whether there are additional sources of income, the Veteran also indicated, on the June 2016 Financial Status Report, that he would be able to pay $1,800 on a monthly basis toward the debt (overpayment).  Indeed, the Veteran further reported that he and his wife are in the process of buying a house and would likely close on the house later that month.  

In addition, in a November 2016 letter, VA notified the Veteran of an increase in the monthly entitlement amount for VA benefits to $3,187.60, effective May 1, 2016, and to $3,197.16, effective December 1, 2016.  As such, the Board finds that VA's collection of the debt would not deprive the Veteran of sufficient monthly income to afford basic necessities.  Of note, compensation benefits are awarded to a Veteran for disability that affects employment and earning capacity.  For the same reasons above, the Board finds that collection of the debt would not defeat the purpose for which the benefits were intended.  In short, funds are available to the Veteran and his family to repay the debt and maintain the household, including basic necessities, even in light of the Veteran's significant disability.  

Failure to make restitution would result in unfair gain to the Veteran and unjust enrichment.  The Veteran was paid at the 100 percent disability rating rather than the 10 percent disability warranted for the period in question.  If waiver were allowed, it would essentially provide the Veteran with more compensation than a similarly situated veteran because the Veteran, in this case, was incarcerated.  

There is no indication the Veteran relinquished a valuable right, changed his position to his detriment, or incurred a legal obligation as a result of receiving extra compensation benefits while incarcerated.  

Based on the above, the Board finds that it would not be against the principles of equity and good conscience if VA were to recover the overpayment on appeal.  The Veteran has been found to be at fault in the creation of the debt, and the retention of the overpayment would unfairly enrich the Veteran.  There is also no evidence suggesting that repayment of the debt would deprive the Veteran of the ability to provide for basic necessities of life, and recovery of the overpayment would not defeat the purpose for which the benefits were intended.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and waiver of recovery of the overpayment of VA disability benefits is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Waiver of recovery of an overpayment of VA compensation benefits in the amount of $9,587.60, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


